Citation Nr: 0819668	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the 
January 1946 rating decision that assigned a noncompensable 
rating for a scar, gunshot wound, right ankle.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.



FINDINGS OF FACT

1.  By a rating decision dated in January 1946, the RO 
granted service connection for a scar, gunshot wound, right 
ankle, and evaluated the disorder as noncompensably (zero 
percent) disabling.

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the January 1946 rating decision.

3.  There was no undebatable error of fact or law in the 
January 1946 rating decision.



CONCLUSION OF LAW

The January 1946 rating decision was not based on clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Significantly, however, clear and unmistakable 
error (CUE) claims are legal challenges to prior Board or RO 
decisions and do not involve the submission of additional 
evidence because any finding of CUE must be based on the 
record and law that existed at the time of the rating 
decision in question.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Therefore, the VCAA is not applicable to motions 
alleging CUE in prior VA decisions.  See Parker v. Principi, 
15 Vet. App. 407 (2002).

Analysis

Previous determinations that are final and binding, such as 
the January 1946 RO decision, will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  To establish a valid CUE claim, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  CUE 
is a very specific and rare kind of error; it is an 
undebatable error of fact or of law which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for that 
error.  See Fugo v. Brown, 6 Vet. App. 40 (1993).

Pursuant to 38 U.S.C.A. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  There is a three-pronged 
test for CUE: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which, if it had not been made, would have 
manifestly changed the outcome at the time it was made;" (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).  See also, Bustos v. West, 179 F.3d 1378, 1381 (1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. §  
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error, that if true, would be 
CUE on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

In his original claim form dated in November 1945, the 
veteran requested compensation for shrapnel in the thumb and 
right arm, but he made no mention of the right ankle.  The 
rating which was issued in January 1946 initially addressed 
only weakness of the right forearm and sensory paralysis of 
the right thumb.  A memo dated in January 1946 from the 
veteran's representative at that time, the American Red 
Cross, shows that they noted that the rating did not include 
a scar of the right ankle which had been shown on the 
veteran's discharge examination.  

The January 1946 rating decision was subsequently amended (as 
is shown by a darker typeset on the rating sheet) to include 
allowance of service connection for a scar, gunshot wound, 
right ankle which was rated as "no percent" disabling under 
Diagnostic Code 0321 (1933 ed.) which provides that 
superficial scars involving only skin or superficial fasciae 
(a) poorly nourished, with repeated ulceration or (b) tender 
and painful on objective demonstration was rated as 10 
percent disabling.  A NOTE provides that the aforementioned 
code is not to be applied to minor paresthesias in the region 
of the scar and not to be combined with muscle injuries.

The veteran asserts that the RO should have rated the right 
ankle disorder as a through and through gunshot wound.  At 
the time of the January 1946 rating decision, the 1933 Rating 
Schedule provided that, for a moderate disability of muscles, 
the type of injury should have been a through and through or 
deep penetrating wound of relatively short track or through a 
relatively limited area of muscle tissue.  There should be 
absence or slight evidence of prolonged infection with 
drainage.  Tests of function should be compared with sound 
side.  VA Schedule for Rating Disabilities, Second Edition, 
Muscle Injuries (GPO 1933).

A statute approved in June 1946 provided that, on and after 
April 1, 1946, all initial ratings in claims for veterans' 
disability compensation or pension and awards based thereon 
should be determined under the Veterans' Administration 
revised Schedule for Rating Disabilities, 1945, whether the 
claim covered a period before or after that date.  38 U.S.C. 
736-738 (1946).

Specifically, the 1945 Schedule for Rating Disabilities of 
the musculoskeletal system provided extensive discussion of 
the types of disability to be expected from the effects of 
missiles, deeper structures, muscle injuries, muscle 
weakness, muscle damage, muscle patterns, and muscle groups.  
See VA Schedule for Rating Disabilities, 1945 Edition, 8 to 
15 (GPO 1945).  In pertinent part, the rating schedule 
provided that through and through or deep penetrating wound 
of relatively short track by single bullet or small shell or 
shrapnel fragment are to be considered as of at least 
moderate degree.  (Emphasis in original).  VA Schedule for 
Rating Disabilities, 1945 Edition, The Musculoskeletal 
System, 17(2) (GPO 1945).

With regard to scars, the 1945 rating schedule had several 
diagnostic codes.  Diagnostic Code 7803 provided that scars, 
superficial, poorly nourished, with repeated ulceration, 
warranted an evaluation of 10 percent.  Diagnostic Code 7804 
provided that scars, superficial, tender and painful on 
objective demonstration, warranted an evaluation of 10 
percent.  Diagnostic Code 7805 provided that other scars 
should be rated on the limitation of function of the body 
part affected.

As noted above, in a January 1946 rating decision, the RO 
granted service connection for scar, gunshot wound, right 
ankle based on gunshot wound sustained during his active duty 
service in World War II.  This condition was rated under a 
Diagnostic Code pertaining to scars and a noncompensable 
disability rating was assigned.  By this rating decision, 
service connection was also granted for moderate weakness of 
the right forearm with fibrous ankylosis, rated as 20 percent 
disabling, and sensory paralysis of the right thumb with 
metacarpal phalangeal joint deformity, rated as 10 percent 
disabling.  

This rating decision was based on consideration of the 
veteran's service records, including his October 1945 
separation examination report, which notes scars of the right 
ankle but notes no musculoskeletal defects with respect to 
the right ankle, and a June 1944 treatment record, which 
reflects treatment for a perforating wound, rifle bullet, 
left ankle.  Entrance medial aspect, exit postero-medial 
aspect, moderately severe.  The Board has noted that although 
the rifle bullet injury was said in this service medical 
record to be on the left, the remaining evidence of record 
shows that it is on the right.  It is not inappropriate to 
correct errors with regard to inadvertent misdesignations of 
"right" or "left" as required.  See Gifford v. Brown, 6 
Vet. App. 269 (1994).  

It is further noted that the veteran's complete service 
medical records had not been obtained and he had not yet been 
afforded a VA examination.  Specifically, a November 1948 
rating sheet reflects that the clinical records covering 
treatment of wounds in service had not yet been obtained.  
These records were received in December 1948 and reflect 
treatment for right upper extremity injury as well as for a 
June 1944 gunshot wound to the right ankle which resulted in 
fracture.  The right ankle wound was debrided and casted.  
Small scars at the anterior and posterior malleolus, some 
edema of the medial ankle and foot, no inversion of the 
ankle, and other motion normal was noted upon removal of the 
cast in August 1944.  

The veteran was afforded a VA examination of his service 
connected disorders, to include the right ankle, in October 
1948.  This examination report reflects that the veteran 
complained of right ankle pain upon walking a lot in damp 
weather.  Orthopedic examination revealed a scar entrance of 
thru and thru gunshot wound 1/8 inch in diameter at the 
medial anterior border medial malleolus of the right leg.  
The scar was well healed, soft, and not adherent, contracted, 
depressed or tender.  No muscle group was involved.  The 
diagnoses included scars of through and through gunshot wound 
right leg and involving no muscle group.  

In a January 1949 rating decision, the January 1946 rating 
decision was reconsidered based on review of the veteran's 
service medical records and the October 1948 report of VA 
examination.  The noncompensable rating for residuals of 
right ankle gunshot was confirmed.  

The veteran was informed of the January 1946 and January 1949 
rating decisions; however, he did not appeal these 
determinations.  

In June 2005, the veteran filed a claim for an increased 
rating for his service-connected right ankle, to include the 
award of an increased rating back to the date of his 1945 
original claim based on clear and unmistakable error.  By a 
September 2005 rating decision, the veteran was assigned an 
increased rating of 20 percent disabling for his wound of the 
right ankle with fracture, effective from June 27, 2005, the 
date of receipt of his claim for an increased rating.  In 
addition, the RO found that there was no CUE in a prior 
rating decision and no revision was warranted under the 1945 
schedule for rating his right ankle.  

The veteran asserts that the increased rating for his right 
ankle should be retroactive to the date of his original claim 
in 1945.  Specifically, he argues that his service connected 
right ankle has warranted the minimum evaluation since his 
original claim because his right ankle gunshot wound was a 
through and through wound.  In essence, he asserts that the 
disorder should have been rated as a through and through 
gunshot wound of a muscle group, rather than as a scar.  

The Board notes the veteran's argument is essentially an 
allegation as to how the facts were weighed in the RO 
decision, which cannot form the basis of a CUE claim.  In 
essence, he is arguing that the evidence undisputedly showed 
that he had a disability which should have been rated as a 
muscle injury rather than as a scar.  

The Board notes that the rating sheet of January 1946 does 
not contain a specific discussion of the items of evidence 
which were reviewed.  In addition, it appears that there is a 
question as to exactly what evidence was of record at that 
time.  A report of discharge was definitely of record as it 
is date stamped as having been received prior to the initial 
rating.  The service medical record envelope containing the 
separation examination also currently contains a treatment 
record dated in June 1944 which is not date stamped.  For the 
sake of argument, the Board will concede that the evidence 
which is currently contained in the first service medical 
records folder, namely the report of separation examination 
dated in October 1945 along with a service medical treatment 
record dated in June 1944, were both of record at the time of 
the RO's January 1946 decision.  

The June 1944 record, in pertinent part, noted a wound, 
perforating, rifle bullet, left ankle, entrance medial 
aspect, exit posterior aspect, moderately severe.  The 
separation examination report noted that he had been wounded 
in the right ankle.  Skin exam reportedly revealed scars at 
the right forearm and right ankle.  The only musculoskeletal 
defect noted pertained to ankylosis of the right forearm.  
These records showed no musculoskeletal defect as to the 
right ankle and there was no evidence of any muscle damage.  
Neither record reflected the presence of muscle injury so as 
to warrant rating the disorder under a muscle injury code.  
Given the aforementioned, the RO assigned a noncompensable 
rating based on correctly applying the existing laws and 
regulations, which are cited in detail, above, to the facts 
they had.  

The veteran has not alleged CUE in the January 1949 rating 
decision.  However, due to the circumstance of the receipt of 
service records and VA examination report, the 1946 rating 
decision was revisited by the RO.  The current regulation 
that appears to grant this authority is 38 C.F.R. § 3.156(c).  
At the time of the RO actions, the controlling authority was 
A.S.L dated April 16, 1936.  Such provided in part that where 
a supplemental report from the service department, containing 
new and material evidence affecting the status of the case, 
is received subsequent to the expiration of the appeal period 
or in the event of an appeal, subsequent to the Board of 
Veterans Appeals, the supplemental report from the service 
department should be considered under Veterans' Regulation 2 
(d) and appropriate rating action accomplished.

It is noted that the RO did not have access to most of the 
veteran's service medical records when it adjudicated his 
claim in January 1946, as they had not yet been received.  
The RO only had access to the veteran's separation 
examination and a service treatment report.  The remainder of 
the veteran's service medical records were later associated 
with the claims file in 1948.

To the extent that the veteran is arguing that the RO 
committed error by adjudicating his claim in January 1946 
prior to receiving all service medical records, such a 
contention does not form a basis for finding clear and 
unmistakable error.  In Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir 2002), the United States Court of Appeals for the Federal 
Circuit held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that decision held that the 
existence of "grave procedural error" did render a decision 
of the VA non-final.  The Federal Circuit Court, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record is not CUE.

As such, even though the RO did not have all of the veteran's 
service medical records when reviewing his initial claim in 
January 1946, any failure of the duty to assist does not rise 
to the level of CUE as the correct facts were reviewed and 
the correct law was applied.  Moreover, even with due 
consideration of all of the veteran's service medical 
records, the assignment of a noncompensable rating was still 
proper as the evidence which was of record at that time 
failed to show a poorly nourished scar with repeated 
ulceration, a tender painful scar on objective demonstration, 
or a scar productive of muscle damage.  Similarly, although 
the veteran sustained a through and through and gunshot wound 
to the right ankle, there was no evidence of muscle injury.  
Moreover, the subsequent October 1948 VA examination report 
specifically found no that the "thru and thru GSW right leg 
involved no muscle group.  In other words, even if the RO had 
considered all of the veteran's service medical records (as 
it did in its January 1949 rating decision) it still would 
have concluded that a noncompensable rating was proper.  

Although the veteran now honestly believes that a mistake was 
made in the earlier determination, his arguments, at most, 
amount only to a dispute with the weighing and evaluation of 
the evidence then of record.  This is the type of allegation 
that cannot, as a matter of law, form the basis for CUE.  A 
mere disagreement with how the RO evaluated the facts before 
it does not constitute an allegation that is adequate to 
raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The same issue is inherent in this case.  The 
veteran has raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided 
"persuasive reasons . . .as to why the result would have 
been manifestly different but for the alleged error."  Fugo, 
6 Vet. App. at 44.  The veteran has not provided reasons as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result of 
the previous adjudication would have been manifestly 
different but for an error.  Instead, the veteran's arguments 
amount to a disagreement with how the RO weighed or evaluated 
the facts, and, therefore, cannot be the basis of a valid 
claim of CUE.  


ORDER

The decision of January 1946 that assigned a noncompensable 
rating for gunshot wound scar of the right ankle does not 
contain clear and unmistakable error.  The appeal is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


